Order, Supreme Court, New York County (Leland G. DeGrasse, J.), entered November 30, 2007, which granted defendants’ motions to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
The summons described the nature of this action as “violations of federal, New York State, and New York City human rights laws, including but not limited to” various named statutes. Since numerous potential causes of action may be brought under these statutes, the summons left defendants to guess the precise claims against them (see Scaringi v Broome Realty Corp., 191 AD2d 223 [1993]). In thus failing to comply with the notice requirements of CPLR 305 (b), the summons was jurisdictionally defective (Wells v Mount Sinai Hosp. & Med. Ctr., 196 AD2d 749 [1993]), and as such could not be amended (see Alexander, Practice Commentaries, McKinney’s *477Cons Laws of NY, Book 7B, CPLR C305:4). Concur—Tom, J.E, Andrias, Buckley and Moskowitz, JJ.